 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
REGISTRATION RIGHTS AGREEMENT, dated as of February 15, 2008, between GMX
Resources Inc., an Oklahoma corporation (together with any successor entity,
herein referred to as the “Company”), and Jefferies & Company, Inc., as
representative (the “Representative”) of the several initial purchasers (the
“Initial Purchasers”) under the Purchase Agreement (as defined below).
Pursuant to the Purchase Agreement, dated February 11, 2008, between the Company
and the Representative (the “Purchase Agreement”), relating to the initial
placement (the “Initial Placement”) of the Notes (as defined below), the Initial
Purchasers have agreed to purchase from the Company $105,000,000 in aggregate
principal amount of 5.00% Senior Convertible Notes due 2013 (the “Initial
Notes”). In addition, the Company has granted to the Initial Purchasers an
option to purchase up to an additional $20,000,000 in aggregate principal amount
of its 5.00% Senior Convertible Notes Due 2013 (the “Optional Notes” and,
together with the Initial Notes, the “Notes”). The Notes will be convertible,
subject to the terms thereof, into cash and fully paid, nonassessable shares of
common stock, par value $0.001 per share, if any, of the Company (the “Common
Stock”). The Notes will be convertible on the terms, and subject to the
conditions, set forth in the Indenture (as defined herein). To induce the
Initial Purchasers to purchase the Notes, the Company has agreed to provide the
registration rights set forth in this Agreement pursuant to the Purchase
Agreement.
The parties hereby agree as follows:
1. Definitions. Capitalized terms used in this Agreement without definition
shall have their respective meanings set forth in the Purchase Agreement. As
used in this Agreement, the following capitalized terms shall have the following
meanings:
“Additional Amounts”: As defined in Section 3(a) hereof.
“Additional Amounts Payment Date”: Each February 1 and August 1.
“Affiliate” of any specified person means any other person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person. For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the
management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
“Agreement”: This Registration Rights Agreement.
“Amendment Effectiveness Deadline Date” As defined in Section 2(f)(i) hereof.
“Automatic Shelf Registration Statement”: An automatic shelf registration
statement within the meaning of Rule 405 under the Securities Act.
“Blue Sky Application”: As defined in Section 6(a)(i) hereof.

 

 



--------------------------------------------------------------------------------



 



“Business Day”: The definition of “Business Day” in the Indenture.
“Closing Date”: The date of the first issuance of the Notes.
“Commission”: Securities and Exchange Commission.
“Common Stock”: As defined in the preamble hereto.
“Company”: As defined in the preamble hereto.
“Effectiveness Period”: As defined in Section 2(a)(iii) hereof.
“Effectiveness Target Date”: As defined in Section 2(a)(ii) hereof.
“Exchange Act”: Securities Exchange Act of 1934, as amended.
“Holder”: A Person who owns, beneficially or otherwise, Transfer Restricted
Securities.
“Indemnified Holder”: As defined in Section 6(a) hereof.
“Indenture”: The Indenture, dated as of February 15, 2008 between the Company
and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”),
pursuant to which the Notes are to be issued, as such Indenture is amended,
modified or supplemented from time to time in accordance with the terms thereof.
“Initial Placement”: As defined in the preamble hereto.
“Initial Purchasers”: As defined in the preamble hereto.
“Losses”: As defined in Section 6(e) hereof.
“Majority of Holders”: Holders holding over 50% of the aggregate principal
amount of Notes outstanding; provided that, for the purpose of this definition,
a holder of shares of Common Stock which constitute Transfer Restricted
Securities and were issued upon conversion of the Notes shall be deemed to hold
an aggregate principal amount of the Notes (in addition to the principal amount
of the Notes held by such holder) equal to the quotient of (x) the number of
such shares of Common Stock held by such holder and (y) the conversion rate in
effect at the time of such conversion as determined in accordance with the
Indenture.
“Managing Underwriter”: The investment banker or investment bankers and manager
or managers that administer an underwritten offering, if any, conducted pursuant
to Section 8 hereof.
“NASD”: National Association of Securities Dealers, Inc.
“Notes”: As defined in the preamble hereto.
“Notice and Questionnaire”: A written notice executed by a Holder and delivered
to the Company containing substantially the information called for by the Form
of Selling Securityholder Notice and Questionnaire attached as Annex A to the
Offering Memorandum of the Company relating to the Notes.

 

2



--------------------------------------------------------------------------------



 



“Notice Holder”: On any date, any Holder of Transfer Restricted Securities that
has delivered a Notice and Questionnaire to the Company on or prior to such
date.
“Person”: An individual, partnership, corporation, company, unincorporated
organization, trust, joint venture or a government or agency or political
subdivision thereof, or another entity.
“Prospectus”: The prospectus included in a Shelf Registration Statement, as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments, and all material incorporated by
reference into such prospectus.
“Purchase Agreement”: As defined in the preamble hereto.
“Record Holder”: With respect to any Additional Amounts Payment Date, each
Person who is a Holder on the Interest Record Date (as defined in the Indenture)
for the Notes immediately preceding the relevant Additional Amounts Payment
Date. In the case of a Holder of shares of Common Stock issued upon conversion
of the Notes, “Record Holder” shall mean each Person who is a Holder of shares
of Common Stock which constitute Transfer Restricted Securities on the Interest
Record Date.
“Registration Default”: As defined in Section 3(a) hereof.
“Representative”: As defined in the preamble hereto.
“Securities Act”: The Securities Act of 1933, as amended.
“Shelf Filing Deadline”: As defined in Section 2(a)(i) hereof.
“Shelf Registration Statement”: As defined in Section 2(a)(i) hereof.
“Subsequent Shelf Registration Statement”: As defined in Section 2(c) hereof.
“Suspension Notice”: As defined in Section 4(c) hereof.
“Suspension Period”: As defined in Section 4(b)(ii) hereof.
“TIA”: Trust Indenture Act of 1939, as amended, and the rules and regulations of
the Commission thereunder, in each case, as in effect on the date the Indenture
is qualified under the TIA.
“Transfer Restricted Securities”: Each Note and each share of Common Stock
issued upon conversion of Notes until the earliest of:

 

3



--------------------------------------------------------------------------------



 



(i) the date on which such Note or such share of Common Stock issued upon
conversion has been effectively registered under the Securities Act and disposed
of in accordance with the Shelf Registration Statement or a Subsequent Shelf
Registration Statement;
(ii) the date on which such Note or such share of Common Stock issued upon
conversion is transferred in compliance with Rule 144 under the Securities Act
or may be sold or transferred by a Person who is not an Affiliate of the Company
pursuant to Rule 144 under the Securities Act (or any other similar provision
then in force) without any volume or manner of sale restrictions thereunder; or
(iii) the date on which such Note or such share of Common Stock issued upon
conversion ceases to be outstanding (whether as a result of redemption,
repurchase and cancellation, conversion or otherwise).
“Underwriter”: Any underwriter of Notes in connection with an offering thereof
under the Shelf Registration Statement.
“WKSI”: A “well known seasoned issuer” as defined in Rule 405 under the
Securities Act.
“Underwritten Registration”: A registration in which Notes of the Company are
sold to an underwriter for reoffering to the public.
Unless the context otherwise requires, the singular includes the plural, and
words in the plural include the singular.
2. Shelf Registration.
(a) The Company shall:
(i) as promptly as practicable (but in no event more than 90 days after the
Closing Date) (the “Shelf Filing Deadline”), cause to be filed a registration
statement pursuant to Rule 415 under the Securities Act or any similar rule that
may be adopted by the Commission (the “Shelf Registration Statement”), which
Shelf Registration Statement shall be an Automatic Shelf Registration Statement
if the Company is then a WKSI and shall provide for the registration and
resales, on a continuous or delayed basis, of all Transfer Restricted Securities
held by Holders that have provided the information required pursuant to the
terms of Section 2(b) hereof;
(ii) if the Company is not a WKSI when the shelf registration statement is filed
and therefore did not file an Automatic Shelf Registration Statement, use its
reasonable efforts to cause the Shelf Registration Statement to be declared
effective under the Securities Act by the Commission not later than 180 days
after the date hereof (the “Effectiveness Target Date”); and
(iii) use its reasonable efforts to keep the Shelf Registration Statement
continuously effective, supplemented and amended as required by the Securities
Act and by the provisions of Section 4(b) hereof to the extent necessary to
ensure that it (A) is available for resales by the Holders of Transfer
Restricted Securities entitled, subject to Section 2(b), to the benefit of this
Agreement and (B) conforms with the requirements of this Agreement and the
Securities Act and the rules and regulations of the Commission promulgated
thereunder as announced from time to time, for a period (the “Effectiveness
Period”) from the date the Shelf Registration Statement becomes or is declared
effective by the Commission until the earlier of:

 

4



--------------------------------------------------------------------------------



 



(1) the date when the Holders of Transfer Restricted Securities are able to sell
all such Transfer Restricted Securities immediately without restriction pursuant
to Rule 144(d) under the Securities Act or any successor provision; and
(2) the date when (a) all of the Transfer Restricted Securities of those Holders
that complete and deliver in a timely manner the Notice and Questionnaire
described below are registered under the Shelf Registration Statement and
disposed of in accordance with the Shelf Registration Statement or pursuant to
Rule 144 under the Securities Act or any similar rule that may be adopted by the
Commission or (b) the Transfer Restricted Securities cease to be outstanding.
The Company shall be deemed not to have used its reasonable efforts to keep the
Shelf Registration Statement effective during the Effectiveness Period if it
voluntarily takes any action that would result in Holders of Transfer Restricted
Securities not being able to offer and sell such Securities at any time during
the Effectiveness Period, unless such action is (x) required by applicable law
or otherwise undertaken by the Company in good faith and for valid business
reasons (not including avoidance of the Company’s obligations hereunder),
including the acquisition or divestiture of assets, and (y) permitted by
Section 4(b)(ii) hereof.
(b) At the time the Shelf Registration Statement becomes or is declared
effective, each Holder that became a Notice Holder on or prior to the date ten
(10) Business Days prior to such time of effectiveness shall be named as a
selling securityholder in the Shelf Registration Statement and the related
Prospectus in such a manner as to permit such Holder to deliver such Prospectus
to purchasers of Transfer Restricted Securities in accordance with applicable
law. None of the Company’s security holders (other than the Holders of Transfer
Restricted Securities) shall have the right to include any of the Company’s
securities in the Shelf Registration Statement.
(c) If the Shelf Registration Statement or any Subsequent Shelf Registration
Statement ceases to be effective for any reason at any time during the
Effectiveness Period (other than because all Transfer Restricted Securities
registered thereunder shall have been resold pursuant thereto or shall have
otherwise ceased to be Transfer Restricted Securities), the Company shall use
its reasonable best efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof or file an additional Shelf Registration
Statement (which shall be an Automatic Shelf Registration Statement if the
Company is then a WKSI) covering all of the securities that as of the date of
such filing are Transfer Restricted Securities (a “Subsequent Shelf Registration
Statement”). If a Subsequent Shelf Registration Statement is filed and is not an
Automatic Shelf Registration Statement, the Company shall use its reasonable
best efforts to cause the Subsequent Shelf Registration Statement to become
effective as promptly as is practicable after such filing and to keep such Shelf
Registration Statement (or Subsequent Shelf Registration Statement) continuously
effective until the end of the Effectiveness Period.

 

5



--------------------------------------------------------------------------------



 



(d) The Company shall supplement and amend the Shelf Registration Statement if
required by the rules, regulations or instructions applicable to the
registration form used by the Company for such Shelf Registration Statement, if
required by the Securities Act.
(e) The Company shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Securities Act,
and (ii) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in light of the circumstances
under which they were made) not misleading.
(f) Each Holder agrees that if such Holder wishes to sell Transfer Restricted
Securities pursuant to a Shelf Registration Statement and related Prospectus, it
will do so only in accordance with this Section 2(f) and Section 4(b). Each
Holder wishing to sell Transfer Restricted Securities pursuant to a Shelf
Registration Statement and related Prospectus agrees to deliver a Notice and
Questionnaire to the Company at least ten (10) Business Days before the
anticipated effective date of the Shelf Registration Statement. From and after
the date the Shelf Registration Statement becomes or is declared effective, the
Company shall, as promptly as practicable after the date a Notice and
Questionnaire is delivered to it:
(i) if required by applicable law, file with the Commission a post-effective
amendment to the Shelf Registration Statement or prepare and, if required by
applicable law, file a supplement to the related Prospectus or a supplement or
amendment to any document incorporated therein by reference or file any other
required document so that the Holder delivering such Notice and Questionnaire is
named as a selling securityholder in the Shelf Registration Statement and the
related Prospectus in such a manner as to permit such Holder to deliver such
Prospectus to purchasers of the Transfer Restricted Securities in accordance
with applicable law and, if the Company shall file a post-effective amendment to
the Shelf Registration Statement and if such Shelf Registration Statement is not
an Automatic Shelf Registration Statement, use its reasonable best efforts to
cause such post-effective amendment to be declared effective under the
Securities Act as promptly as is practicable, but in any event by the date (the
“Amendment Effectiveness Deadline Date”) that is forty-five (45) days after the
date such post effective amendment is required by this clause to be filed;
(ii) provide such Holder copies of any documents filed pursuant to
Section 2(f)(i); and
(iii) notify such Holder as promptly as practicable after the effectiveness
under the Securities Act of any post-effective amendment filed pursuant to
Section 2(f)(i);

 

6



--------------------------------------------------------------------------------



 



provided that if such Notice and Questionnaire is delivered during a Suspension
Period, the Company shall so inform the Holder delivering such Notice and
Questionnaire and shall take the actions set forth in clauses (i), (ii) and
(iii) above upon expiration of the Suspension Period in accordance with
Section 4(b). Notwithstanding anything contained herein to the contrary, (i) the
Company shall be under no obligation to name any Holder that is not a Notice
Holder as a selling securityholder in any Registration Statement or related
Prospectus and (ii) the Amendment Effectiveness Deadline Date shall be extended
by up to fifteen (15) Business Days from the Expiration of a Suspension Period
(and the Company shall incur no obligation to pay Additional Amounts during such
extension) if such Suspension Period shall be in effect on the Amendment
Effectiveness Deadline Date.
3. Additional Amounts.
(a) If:
(i) the Shelf Registration Statement is not filed with the Commission and, if
the Company is then a WKSI, does not become automatically effective prior to or
on the Shelf Filing Deadline;
(ii) the Company is not a WKSI on the Shelf Filing Deadline, and the Shelf
Registration Statement has not been declared effective by the Commission prior
to or on the Effectiveness Target Date;
(iii) the Company has failed to perform its obligations set forth in Section
2(f) within the time period required therein;
(iv) any post-effective amendment to a Shelf Registration filed pursuant to
Section 2(f)(i) has not become effective under the Securities Act on or prior to
the Amendment Effectiveness Deadline Date;
(v) except as provided in Section 4(b)(i) hereof, the Shelf Registration
Statement becomes or is declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded within ten (10) Business Days by a
post-effective amendment to the Shelf Registration Statement, a supplement to
the Prospectus or a report filed with the Commission pursuant to Section 13(a),
13(c), 14 or 15(d) of the Exchange Act that cures such failure and, in the case
of a post-effective amendment, is itself immediately declared effective; or
(vi) Suspension Periods exceed an aggregate of 45 or 60 days, as the case may
be, within any 90-day period or an aggregate of 120 days in any 360-day period;
each such event referred to in foregoing clauses (i) through (vi), a
“Registration Default”), the Company hereby agrees to pay interest (“Additional
Amounts”) with respect to Notes that are Transfer Restricted Securities from and
including the day following the Registration Default to but excluding the
earlier of (1) the day on which the Registration Default has been cured and
(2) the date the Shelf Registration Statement is no longer required to be kept
effective, accruing at a rate:

 

7



--------------------------------------------------------------------------------



 



(A) in respect of the Notes that are Transfer Restricted Securities to each
Holder of such Notes, (x) with respect to the first 90-day period during which a
Registration Default shall have occurred and be continuing, equal to 0.25% per
annum of the aggregate principal amount of the Notes, and (y) with respect to
the period commencing on the 91st day following the day the Registration Default
shall have occurred and be continuing, equal to 0.50% per annum of the aggregate
principal amount of the Notes; provided that in no event shall Additional
Amounts accrue at a rate per year exceeding 0.50% of the aggregate principal
amount of the Notes; and
(B) in respect of the Notes that are Transfer Restricted Securities submitted
for conversion into Common Stock during the existence of a Registration Default
with respect to the Common Stock, the Holder will not be entitled to receive any
Additional Amounts with respect to such Common Stock but will receive from the
Company on the settlement date with respect to such conversion, accrued and
unpaid Additional Amounts to the Holders of such Notes calculated in accordance
with paragraph (A) to the Conversion Date (as defined in the Indenture) relating
to such settlement date; and
(C) a Holder of Common Stock, if any, issued upon conversion of the Notes will
not be entitled to any Additional Amounts if the Registration Default with
respect to such Common Stock occurs after such Holder has converted the Notes
into Common Stock.
(b) All accrued Additional Amounts, except for Additional Amounts paid under the
circumstances set forth in paragraph (B) of Section 3(a) above, shall be paid in
arrears to Record Holders by the Company on each Additional Amounts Payment
Date; provided that in the case of an event of the type described in clause
(iii) or (iv) of Section 3(a) above, such Additional Amounts shall be paid only
to the Holders that have delivered Notice and Questionnaires that caused the
Company to incur the obligations set forth in Section 2(f), the non-performance
of which is the basis of such Registration Default. Upon the cure of all
Registration Defaults relating to any particular Note, the accrual of Additional
Amounts with respect to such Note will cease.
All obligations of the Company set forth in this Section 3 that are outstanding
with respect to any Note that is a Transfer Restricted Security at the time such
security ceases to be a Transfer Restricted Security shall survive until such
time as all such obligations with respect to such Transfer Restricted Security
shall have been satisfied in full.
The Additional Amounts set forth above shall be the exclusive monetary remedy
available to the Holders of Notes that are Transfer Restricted Securities for
each Registration Default.
4. Registration Procedures.
(a) In connection with the Shelf Registration Statement, the Company shall
comply with all the provisions of Section 4(b) hereof and shall use its
reasonable best efforts to effect such registration to permit the sale of the
Transfer Restricted Securities, and pursuant thereto, shall as promptly as
practicable prepare and file with the Commission a Shelf Registration Statement
relating to the registration on any appropriate form under the Securities Act.

 

8



--------------------------------------------------------------------------------



 



(b) In connection with the Shelf Registration Statement and any Prospectus
required by this Agreement to permit the sale or resale of Transfer Restricted
Securities, the Company shall:
(i) subject to any notice by the Company in accordance with this Section 4(b) of
the existence of any fact or event of the kind described in Section 4(b)(iv)(D),
use its reasonable efforts to keep the Shelf Registration Statement continuously
effective during the Effectiveness Period; upon the occurrence of any event that
would cause the Shelf Registration Statement or the Prospectus contained therein
(A) to contain a material misstatement or omission or (B) not to be effective
and usable for resale of Transfer Restricted Securities during the Effectiveness
Period, the Company shall file promptly an appropriate amendment to the Shelf
Registration Statement, a supplement to the Prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange
Act, in the case of clause (A), correcting any such misstatement or omission,
and, in the case of either clause (A) or (B), if such amendment does not become
automatically effective upon filing with the Commission, use its reasonable best
efforts to cause such amendment to be declared effective and the Shelf
Registration Statement and the related Prospectus to become usable for their
intended purposes as soon as practicable thereafter.
(ii) notwithstanding Section 4(b)(i) hereof, the Company may suspend the
effectiveness of the Shelf Registration Statement (each such period, a
“Suspension Period”):
(x) if an event occurs and is continuing as a result of which the Shelf
Registration Statement, the Prospectus, any amendment or supplement thereto, or
any document incorporated by reference therein would, in the Company’s judgment,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; and
(y) if the Company determines in good faith that the disclosure of a material
event at such time would be seriously detrimental to the Company and its
subsidiaries.
Upon the occurrence of any event described in clauses (x) and (y) of this
Section 4(b)(ii), the Company shall give notice to the Holders that the
availability of the Shelf Registration is suspended and, upon actual receipt of
any such notice, each Holder agrees not to sell any Transfer Restricted
Securities pursuant to the Shelf Registration until such Holder’s receipt of
copies of the supplemented or amended Prospectus provided for in Section 4(b)
hereof. The period during which the availability of the Shelf Registration and
any Prospectus is suspended (the “Suspension Period”) shall not exceed 45 days
in any 90-day period, provided that, in the event the disclosure relates to a
previously undisclosed proposed or pending material business transaction, the
disclosure of which the Company determines in good faith would be reasonably
likely to impede the Company’s ability to consummate such transaction, the
Company may extend a Suspension Period from 45 days to 60 days; provided,
further, that Suspension Periods shall not exceed an aggregate of 120 days in
any 360-day period. The Company shall not be required to specify in the written
notice to the Holders the nature of the event giving rise to the Suspension
Period.

 

9



--------------------------------------------------------------------------------



 



(iii) prepare and file with the Commission such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary to keep the
Shelf Registration Statement effective during the Effectiveness Period; cause
the Prospectus to be supplemented by any required Prospectus supplement, and as
so supplemented to be filed pursuant to Rule 424 under the Securities Act, and
to comply fully with the applicable provisions of Rules 424 under the Securities
Act in a timely manner; and comply with the provisions of the Securities Act
with respect to the disposition of all Transfer Restricted Securities covered by
the Shelf Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
in the Shelf Registration Statement or supplement to the Prospectus.
(iv) advise the selling Holders and any Initial Purchaser that have provided in
writing to the Company a telephone or facsimile number and address for notices,
promptly and, if requested by such selling Holders or Initial Purchaser, to
confirm such advice in writing (which notice pursuant to clauses (B) through
(D) below shall be accompanied by an instruction to suspend the use of the
Prospectus until the Company shall have remedied the basis for such suspension):
(A) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed, and, with respect to the Shelf Registration Statement or any
post-effective amendment thereto, when the same has become effective,
(B) of any request by the Commission for amendments to the Shelf Registration
Statement or amendments or supplements to the Prospectus or for additional
information relating thereto; provided, however, that notice of any such request
provided to the Depository Trust Company and the Trustee shall be deemed to be
provided to all of the Notice Holders and the Initial Purchasers,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement under the Securities Act or of
the suspension by any state securities commission of the qualification of the
Transfer Restricted Securities for offering or sale in any jurisdiction, or the
threatening or initiation of any proceeding for any of the preceding purposes,
or
(D) of the happening of any event or the failure of any event to occur or the
discovery of any facts, during the Effectiveness Period, which makes any
statement made in a Shelf Registration Statement, the related Prospectus, any
amendment or supplement thereto or any document incorporated by reference
therein untrue in any material respect or which causes such document(s) to omit
to state a material fact necessary in order to make the statements therein (in
the case of the Prospectus, in the light of the circumstances under which they
were made) not misleading.

 

10



--------------------------------------------------------------------------------



 



(v) if at any time the Commission shall issue any stop order suspending the
effectiveness of the Shelf Registration Statement, or any state securities
commission or other regulatory authority shall issue an order suspending the
qualification or exemption from qualification of the Transfer Restricted
Securities under state securities or Blue Sky laws, use its reasonable best
efforts to obtain the withdrawal or lifting of such order at the earliest
possible time and shall provide to each Holder who is named in the Shelf
Registration Statement prompt notice of the withdrawal of any such order.
(vi) make available at reasonable times for inspection by one or more
representatives of the selling Holders, designated in writing by a Majority of
Holders whose Transfer Restricted Securities are included in the Shelf
Registration Statement, and any attorney or accountant retained by such selling
Holders and any Initial Purchaser participating in any disposition pursuant to
the Shelf Registration Statement, all financial and other records, pertinent
corporate documents and properties of the Company as shall be reasonably
necessary to enable them to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act, and cause the Company’s officers,
directors, managers and employees to supply all information reasonably requested
by any such representative or representatives of the selling Holders, attorney
or accountant in connection therewith; provided that, subject to
Section 4(b)(i), (x) appropriate safeguards are in place to protect the
confidentiality of such information and (y) in no event shall the Company be
required to disclose any proprietary information to any competitor or agent
thereof.
(vii) if requested by any selling Holders or the Representative, promptly
incorporate into the Shelf Registration Statement or Prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
selling Holders may reasonably request to have included therein, including,
without limitation, information relating to the “Plan of Distribution” of the
Transfer Restricted Securities.
(viii) deliver to each selling Holder, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; subject to any notice
by the Company in accordance with this Section 4(b) of the existence of any fact
or event of the kind described in Section 4(b)(iii)(D), the Company hereby
consents to the use of the Prospectus and any amendment or supplement thereto by
each of the selling Holders in connection with the offering and the sale of the
Transfer Restricted Securities covered by the Prospectus or any amendment or
supplement thereto.

 

11



--------------------------------------------------------------------------------



 



(ix) before any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions in the United States as the selling Holders
may reasonably request and do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the Shelf Registration Statement; provided,
however, that the Company shall not be required (A) to register or qualify as a
foreign corporation or a dealer of securities in any jurisdiction where it would
not otherwise be required to qualify but for this Section 4(b)(ix) or to take
any action that would subject it to the service of process in any jurisdiction
where it would not otherwise be subject to such service of process or (B) to
subject itself to general or unlimited service of process or to taxation in any
such jurisdiction if it is not then so subject.
(x) unless any Transfer Restricted Securities shall be in book-entry form only,
cooperate with the selling Holders to facilitate the timely preparation and
delivery of certificates representing Transfer Restricted Securities to be sold
and not bearing any restrictive legends (unless required by applicable
securities laws); and enable such Transfer Restricted Securities to be in such
denominations and registered in such names as the Holders may request at least
two Business Days before any sale of Transfer Restricted Securities.
(xi) use its reasonable best efforts to cause the Transfer Restricted Securities
covered by the Shelf Registration Statement to be registered with or approved by
such other U.S. governmental agencies or authorities as may be necessary to
enable the seller or sellers thereof to consummate the disposition of such
Transfer Restricted Securities.
(xii) subject to Section 4(b)(ii) hereof, if any fact or event contemplated by
Section 4(b)(iv)(B) through (D) hereof shall exist or have occurred, use its
reasonable best efforts to prepare a supplement or post-effective amendment to
the Shelf Registration Statement or related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the purchasers of Transfer Restricted Securities, the
Prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they are made, not
misleading.
(xiii) provide CUSIP numbers for all Transfer Restricted Securities not later
than the effective date of the Shelf Registration Statement and provide the
Trustee under the Indenture with certificates for the Notes that are in a form
eligible for deposit with The Depository Trust Company.
(xiv) cooperate and assist in any filings required to be made with the NASD and
in the performance of any due diligence investigation by any underwriter that is
required to be undertaken in accordance with the rules and regulations of the
NASD.
(xv) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission and all reporting requirements under the
rules and regulations of the Exchange Act.
(xvi) make generally available to its security holders an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Securities Act as soon as practicable after the effective date of the Shelf
Registration Statement and in any event no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the Shelf Registration Statement.

 

12



--------------------------------------------------------------------------------



 



(xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the Shelf Registration Statement required by this Agreement,
and, in connection therewith, cooperate with the Trustee and the holders of
Notes to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use its reasonable best efforts to cause the Trustee thereunder to
execute all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner. In the event that any such
amendment or modification referred to in this Section 4(b)(xvii) involves the
appointment of a new trustee under the Indenture, the Company shall appoint a
new trustee thereunder pursuant to the applicable provisions of the Indenture.
(xviii) cause all Common Stock covered by the Shelf Registration Statement to be
listed or quoted, as the case may be, on each securities exchange or automated
quotation system on which Common Stock is then listed or quoted.
(xix) provide to each Holder upon written request each document filed with the
Commission pursuant to the requirements of Section 13 and Section 15 of the
Exchange Act after the effective date of the Shelf Registration Statement,
unless such document is available through the Commission’s EDGAR system.
(xx) use its reasonable best efforts if the Notes have been rated prior to the
initial sale of such Notes, to confirm such ratings will apply to the Notes
covered by the Shelf Registration Statement.
(xxi) in connection with any underwritten offering conducted pursuant to
Section 8 hereof, make such representations and warranties to the Holders of
Securities registered thereunder and the underwriters, in form, substance and
scope as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;
(xxii) in connection with any underwritten offering conducted pursuant to
Section 8 hereof, obtain opinions of counsel to the Company and updates thereof
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters) addressed to each selling Holder and
the underwriters, if any, covering such matters as are customarily covered in
opinions requested in underwritten offerings and such other matters as may be
reasonably requested by such Holders and underwriters;

 

13



--------------------------------------------------------------------------------



 



(xxiii) in connection with any underwritten offering conducted pursuant to
Section 8, hereof, obtain “comfort” letters and updates thereof from the
independent certified public accountants of the Company (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Securities registered thereunder
and the underwriters, in customary form and covering matters of the type
customarily covered in “comfort” letters in connection with primary underwritten
offerings;
(xxiv) in connection with any underwritten offering conducted pursuant to
Section 8 hereof, deliver such documents and certificates as may be reasonably
requested by the Majority of Holders and the Managing Underwriters, including
those to evidence compliance with Section 4(b)(ii) and 4(b)(xii) hereof and with
any customary conditions contained in the Purchase Agreement or other agreement
entered into by the Company;
(xxv) in connection with underwritten offering conducted pursuant to Section 8
hereof, the Company shall, if requested, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information as the Managing Underwriters reasonably agree should
be included therein and to which the Company does not reasonably object and
shall make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after it is notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment;
(xxvi) use its reasonable best efforts to take all other steps necessary to
effect the registration of the Notes covered by the Shelf Registration
Statement; and
(xxvii) enter into customary agreements (including, if requested, an
underwriting agreement in customary form) and take all other appropriate actions
in order to expedite or facilitate the registration or the disposition of the
Notes, and in connection therewith, if an underwriting agreement is entered
into, cause the same to contain indemnification provisions and procedures no
less favorable than those set forth in Section 6 hereof.
The actions set forth in clauses (xxi), (xxii), (xxiii) and (xxiv) of this
Section 4(b) shall be performed at (a) the effectiveness of the Shelf
Registration Statement and each post-effective amendment thereto; and (b) each
closing under any underwriting or similar agreement as and to the extent
required thereunder.
(c) Each Holder agrees by acquisition of a Transfer Restricted Security that,
upon receipt of any notice (a “Suspension Notice”) from the Company under
Section 4(b)(ii) or the existence of any fact of the kind described in
Section 4(b)(iv)(D) hereof, such Holder will forthwith discontinue disposition
of Transfer Restricted Securities pursuant to the Shelf Registration Statement
until:
(i) such Holder has received copies of the supplemented or amended Prospectus
contemplated by Section 4(b)(xii) hereof; or
(ii) such Holder is advised in writing by the Company that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus;
provided, however, that any such document filed and publicly available through
the Commission’s EDGAR system shall be deemed to have been received by such
Holder.

 

14



--------------------------------------------------------------------------------



 



If so directed by the Company, each Holder will deliver to the Company (at the
Company’s expense) all copies, other than permanent file copies then in such
Holder’s possession, of the Prospectus covering such Transfer Restricted
Securities that was current at the time of receipt of such notice of suspension.
(d) Each Holder agrees by acquisition of a Transfer Restricted Security, that no
Holder shall be entitled to sell any of such Transfer Restricted Securities
pursuant to a Shelf Registration Statement; or to receive a Prospectus relating
thereto, unless such Holder has furnished the Company with a Notice and
Questionnaire as required pursuant to Section 2(e) hereof (including the
information required to be included in such Notice and Questionnaire) and the
information set forth in the following two sentences. The Company may require
each Notice Holder of Transfer Restricted Securities to be sold pursuant to the
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of such Transfer Restricted Securities
as the Company may from time to time reasonably require for inclusion in such
Registration Statement. Each Notice Holder agrees promptly to furnish to the
Company all information required to be disclosed in order to make the
information previously furnished to the Company by such Notice Holder not
misleading and any other information regarding such Notice Holder and the
distribution of such Transfer Restricted Securities as the Company may from time
to time reasonably request in writing. Any sale of any Transfer Restricted
Securities by any Holder shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the Prospectus delivered by such Holder in connection with
such disposition, that such Prospectus does not as of the time of such sale
contain any untrue statement of a material fact relating to or provided by such
Holder or its plan of distribution and that such Prospectus does not as of the
time of such sale omit to state any material fact relating to or provided by
such Holder or its plan of distribution necessary to make the statements in such
Prospectus, in the light of the circumstances under which they were made not
misleading. The Company may exclude from such Shelf Registration Statement the
Notes of any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request.
5. Registration Expenses.
All expenses incident to the Company’s performance of or compliance with this
Agreement shall be borne by the Company regardless of whether a Shelf
Registration Statement becomes effective, including, without limitation:
(a) all registration and filing fees and expenses (including filings made with
the NASD);
(b) all fees and expenses of compliance with federal securities and state Blue
Sky or securities laws;

 

15



--------------------------------------------------------------------------------



 



(c) all expenses of printing (including printing of Prospectuses and
certificates for any Common Stock to be issued upon conversion of the Notes) and
the Company’s expenses for messenger and delivery services and telephone;
(d) all fees and disbursements of counsel to the Company;
(e) all application and filing fees in connection with listing (or authorizing
for quotation) the Common Stock on a national securities exchange or automated
quotation system pursuant to the requirements hereof; and
(f) all fees and disbursements of independent certified public accountants of
the Company.
The Company shall bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal, accounting
or other duties), the expenses of any annual audit and the fees and expenses of
any Person, including special experts, retained by the Company. The Company
shall pay all expenses customarily borne by issuers in an underwritten offering
to the extent set forth in Section 8(c) hereof.
6. Indemnification and Contribution.
(a) The Company agrees to indemnify and hold harmless each Holder of Transfer
Restricted Securities (including each Initial Purchaser in its capacity as
such), its directors, officers, and employees, Affiliates and agents and each
Person, if any, who controls any such Holder within the meaning of the
Securities Act or the Exchange Act (each, an “Indemnified Holder”), against any
loss, claim, damage, liability or expense, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to resales of the Transfer Restricted Securities),
to which such Indemnified Holder may become subject, insofar as any such loss,
claim, damage, liability or action arises out of, or is based upon:
(i) any untrue statement or alleged untrue statement of a material fact
contained in (A) the Shelf Registration Statement at the time that it becomes or
is declared effective or in any amendment thereof, in any Prospectus, or in any
amendment or supplement thereto or any issuer free writing prospectus in respect
thereof, or (B) any Blue Sky application or other document or any amendment or
supplement thereto prepared or executed by the Company (or based upon written
information furnished by or on behalf of the Company expressly for use in such
Blue Sky application or other document or amendment or supplement) filed in any
jurisdiction specifically for the purpose of qualifying any or all of the
Transfer Restricted Securities under the securities law of any state or other
jurisdiction (such application or document being hereinafter called a “Blue Sky
Application”); or

 

16



--------------------------------------------------------------------------------



 



(ii) the omission or alleged omission to state therein any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and
agrees to reimburse each Indemnified Holder promptly upon demand for any legal
or other expenses reasonably incurred by such Indemnified Holder in connection
with investigating, defending, settling, compromising or paying any such loss,
claim, damage, liability, expense or action; provided, however, that the Company
shall not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of, or is based upon, any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of such Holder (or its related Indemnified Holder)
specifically for use therein. The foregoing indemnity agreement is in addition
to any liability which the Company may otherwise have.
The Company also agrees to indemnify as provided in this Section 6(a) or
contribute as provided in Section 6(e) hereof to Losses (as defined below) of
each underwriter, if any, of Notes registered under a Shelf Registration
Statement, their directors, officers, employees, Affiliates or agents and each
Person who controls such underwriter on substantially the same basis as that of
the indemnification of the Initial Purchasers and the selling Holders provided
in this Section 6(a) and shall, if requested by any Holder, enter into an
underwriting agreement reflecting such agreement, as provided in
Section 4(b)(xxvi) hereof.
(b) Each Holder, severally and not jointly, agrees to indemnify and hold
harmless the Company, its directors, officers, employees and agents and each
Person, if any, who controls the Company within the meaning of the Securities
Act or the Exchange Act to the same extent as the foregoing indemnity from the
Company to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company by or on behalf of such Holder
specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that no such Holder shall be liable for any
indemnity claims hereunder in excess of the amount of net proceeds received by
such Holder from the sale of Transfer Restricted Securities pursuant to such
document(s). This indemnity agreement set forth in this Section shall be in
addition to any liabilities which any such Holder may otherwise have.
(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 6, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party (i) shall not relieve it from any liability which
it may have under paragraphs (a) or (b) of this Section unless and to the extent
it did not otherwise learn of such action and has been materially prejudiced
(through the forfeiture of substantive rights and defenses) by such failure and
(ii) shall not, in any event, relieve it from any liability which it may have to
an indemnified party otherwise than under paragraphs (a) or (b) of this
Section 6. If any such claim or action shall be brought against an indemnified
party, and it shall notify the indemnifying party thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it
wishes, jointly with any other similarly notified indemnifying party, to assume
the defense thereof with counsel reasonably satisfactory to the indemnified
party. After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 6 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the Holders shall have the right to employ a single counsel to
represent jointly the Holders and their officers, employees and controlling
Persons who may be subject to liability arising out of any claim in respect of
which indemnity may be sought by the Holders against the Company under this
Section 6 if the Holders seeking indemnification shall have been advised by
legal counsel that there may be one or more legal defenses available to such
Holders and their respective officers, employees and controlling Persons that
are different from or additional to those available to the Company, and in that
event, the reasonable fees and expenses of such separate counsel shall be paid
by the Company.

 

17



--------------------------------------------------------------------------------



 



(d) The indemnifying party under this Section shall not be liable for any
settlement of any proceeding effected without its written consent, which shall
not be withheld unreasonably, but if settled with such consent or if there is a
final judgment for the plaintiff, the indemnifying party agrees to indemnify the
indemnified party against any loss, claim, damage, liability or expense by
reason of such settlement or judgment. Notwithstanding the foregoing sentence,
if at any time an indemnified party shall have requested an indemnifying party
to reimburse the indemnified party for fees and expenses of counsel as
contemplated by Section 6(c) hereof, the indemnifying party agrees that it shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than 30 days after receipt
by such indemnifying party of the aforesaid request, (ii) such indemnifying
party shall have received notice of the terms of such settlement at least
30 days prior to such settlement being entered into, and (iii) such indemnifying
party shall not have reimbursed the indemnified party in accordance with such
request prior to the date of such settlement. Notwithstanding the immediately
preceding sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, an indemnifying party shall not be liable for any settlement effected
without its consent if such indemnifying party (i) reimburses such indemnified
party in accordance with such request to the extent it considers such request to
be reasonable and (ii) provides written notice to the indemnified party
substantiating the unpaid balance as unreasonable, in each case prior to the
date of such settlement. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement, compromise or consent
to the entry of judgment in any pending or threatened action, suit or proceeding
in respect of which any indemnified party is or could have been a party and
indemnity was or could have been sought hereunder by such indemnified party,
unless such settlement, compromise or consent (x) includes an unconditional
release of such indemnified party from all liability on claims that are the
subject matter of such action, suit or proceeding and (y) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party.
(e) If the indemnification provided for in this Section 6 shall for any reason
be unavailable or insufficient to hold harmless an indemnified party under
Section 6(a) or 6(b) in respect of any loss, claim, damage or liability (or
action in respect thereof) referred to therein, each indemnifying party shall,
in lieu of indemnifying such indemnified party, contribute to the aggregate
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability (including legal or other expenses reasonably
incurred in connection with investigating or defending any loss, claim,
liability, damage or action) (collectively “Losses”) (or action in respect
thereof):
(i) in such proportion as is appropriate to reflect the relative benefits
received by the Company from the offering and sale of the Transfer Restricted
Securities on the one hand and a Holder with respect to the sale by such Holder
of the Transfer Restricted Securities on the other, or

 

18



--------------------------------------------------------------------------------



 



(ii) if the allocation provided by Section (6)(e)(i) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in Section 6(e)(i) but also the relative fault of
the Company on the one hand and the Holders on the other in connection with the
statements or omissions or alleged statements or alleged omissions that resulted
in such loss, claim, damage or liability (or action in respect thereof), as well
as any other relevant equitable considerations.
The relative benefits received by the Company on the one hand and a Holder on
the other with respect to such offering and such sale shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Notes
purchased under the Purchase Agreement (before deducting expenses) received by
the Company, on the one hand, bear to the total proceeds received by such Holder
with respect to its sale of Transfer Restricted Securities on the other. The
relative fault of the parties shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
on the one hand or the Holders on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and each Holder agree that it would not
be just and equitable if the amount of contribution pursuant to this Section
6(e) were determined by pro rata allocation or by any other method of allocation
that does not take into account the equitable considerations referred to in the
first sentence of this paragraph (e).
The amount paid or payable by an indemnified party as a result of the loss,
claim, damage or liability, or action in respect thereof, referred to above in
this Section 6 shall be deemed to include, for purposes of this Section 6, any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending or preparing to defend any such
action or claim.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation. The Holders’
obligations to contribute as provided in this Section 6(e) are several and not
joint.
(f) The provisions of this Section 6 shall remain in full force and effect,
regardless of any investigation made by or on behalf of any Holder or the
Company or any of the officers, directors or controlling Persons referred to in
Section 6 hereof, and will survive the sale by a Holder of Transfer Restricted
Securities.
7. Rule 144A and Rule 144. The Company agrees with each Holder, for so long as
any Transfer Restricted Securities remain outstanding and during any period in
which the Company (i) is not subject to Section 13 or 15(d) of the Exchange Act,
to make available, upon request of any Holder, to such Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities designated by
such Holder or beneficial owner, the information required by Rule 144A(d)(4)
under the Securities Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

 

19



--------------------------------------------------------------------------------



 



8. Underwritten Registrations.
(a) Any Holder of Transfer Restricted Securities who desires to do so may sell
Transfer Restricted Securities (in whole or in part) in an underwritten
offering; provided that (i) the Electing Holders of at least 33-1/3% in
aggregate principal amount of the Transfer Restricted Securities then covered by
the Shelf Registration Statement shall request such an offering and (ii) at
least such aggregate principal amount of such Transfer Restricted Securities
shall be included in such offering; and provided, further, that the Company
shall not be obligated to participate in more than one underwritten offering
during the Effectiveness Period. Upon receipt of such a request, the Company
shall provide all Holders of Transfer Restricted Securities written notice of
the request, which notice shall inform such Holders that they have the
opportunity to participate in the offering. If any of the Transfer Restricted
Securities covered by the Shelf Registration Statement are to be sold in an
underwritten offering, the Managing Underwriters shall be selected by the
Majority Holders.
(b) No Person may participate in any underwritten offering pursuant to the Shelf
Registration Statement unless such Person (i) agrees to sell such Person’s Notes
on the basis reasonably provided in any underwriting arrangements approved by
the Persons entitled hereunder to approve such arrangements; (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements; and (iii) if such Holder is not then a Notice Holder,
such Holder returns a completed and signed Notice and Questionnaire to the
Company in accordance with Section 2(f) hereof within a reasonable amount of
time before such underwritten offering.
(c) The Holders participating in any underwritten offering shall be responsible
for any underwriting discounts and commissions and fees and, subject to
Section 5 hereof, expenses of their own counsel. The Company shall pay all
expenses customarily borne by issuers in an underwritten offering, including but
not limited to filing fees, the fees and disbursements of its counsel and
independent public accountants and any printing expenses incurred in connection
with such underwritten offering. Notwithstanding the foregoing or the provisions
of Section 4(b)(xxiv) hereof, upon receipt of a request from the Managing
Underwriter or a representative of holders of a majority of the Transfer
Restricted Securities to be included in an underwritten offering to prepare and
file an amendment or supplement to the Shelf Registration Statement and
Prospectus in connection with an underwritten offering, the Company may delay
the filing of any such amendment or supplement for up to 90 days if the Board of
Directors of the Company shall have determined in good faith that the Company
has a bona fide business reason for such delay.
9. Miscellaneous.
(a) Remedies. The Company acknowledges and agrees that any failure by the
Company to comply with its obligations under Section 2 hereof may result in
material irreparable injury to the Initial Purchasers or the Holders for which
there is no adequate remedy at law, that it will not be possible to measure
damages for such injuries precisely, and that, in the event of any such failure,
in addition to being entitled to exercise all rights provided to it herein, in
the Indenture or in the Purchase Agreement or granted by law, including recovery
of liquidated or other damages, the Initial Purchasers or any Holder may obtain
such relief as may be required to specifically enforce the Company’s obligations
under Section 2 hereof. The Company further agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate.

 

20



--------------------------------------------------------------------------------



 



(b) Actions Affecting Transfer Restricted Securities. The Company shall not,
directly or indirectly, take any action with respect to the Transfer Restricted
Securities as a class that would adversely affect the ability of the Holders of
Transfer Restricted Securities to include such Transfer Restricted Securities in
a registration undertaken pursuant to this Agreement.
(c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof. In addition, the Company shall not grant to any of its
security holders (other than the Holders of Transfer Restricted Securities in
such capacity) the right to include any of its securities in the Shelf
Registration Statement provided for in this Agreement other than the Transfer
Restricted Securities.
(d) Amendments and Waivers. This Agreement may not be amended, modified or
supplemented, and waivers or consents to or departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
a Majority of Holders; provided, however, that with respect to any matter that
directly or indirectly adversely affects the rights of any Initial Purchaser
hereunder, the Company shall obtain the written consent of each such Initial
Purchaser against which such amendment, qualification, supplement, waiver or
consent is to be effective. Notwithstanding the foregoing (except the foregoing
proviso), a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders whose securities
are being sold pursuant to a Shelf Registration Statement and does not directly
or indirectly adversely affect the rights of other Holders, may be given by the
Majority of Holders, determined on the basis of Notes being sold rather than
registered under such Shelf Registration Statement.
(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first class mail
(registered or certified, return receipt requested), facsimile transmission, or
air courier guaranteeing overnight delivery:
(i) if to a Holder, at the address set forth on the records of the Registrar (as
defined in the Indenture) or the transfer agent of the Common Stock, as the case
may be; and
(ii) if to the Company, initially at its address set forth in the Purchase
Agreement,
With a copy to (which shall not constitute notice):
Crowe & Dunlevy, P.C.
20 North Broadway
Suite 1800
Oklahoma City, OK 73102
Facsimile: (405) 272-5238
Attention: Michael Stewart, Esq.

 

21



--------------------------------------------------------------------------------



 



(iii) If to the Initial Purchasers at their addresses set forth in the Purchase
Agreement, with a copy to (which shall not constitute notice):
Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Facsimile: (212) 450-3126
Attention: Alan Dean, Esq.
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if transmitted by facsimile; and on the next Business Day, if
timely delivered to an air courier guaranteeing overnight delivery.
Any party hereto may change the address for receipt of communications by giving
written notice to the others.
(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including
without limitation and without the need for an express assignment, subsequent
Holders of Transfer Restricted Securities. The Company hereby agrees to extend
the benefit of this Agreement to any Holder and any such Holder may specifically
enforce the provisions of this Agreement as if an original party hereto.
(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
(h) Jurisdiction. The Company agrees that any suit, action or proceeding against
the Company brought by any Holder or Initial Purchaser, the directors, officers,
employees, Affiliates and agents of any Holder or Initial Purchaser, or by any
Person who controls any Holder or Initial Purchaser, arising out of or based
upon this Agreement or the transactions contemplated hereby may be instituted in
any State or U.S. federal court in The City of New York and County of New York,
and waives any objection which it may now or hereafter have to the laying of
venue of any such proceeding, and irrevocably submits to the non-exclusive
jurisdiction of such courts in any suit, action or proceeding. The Company
hereby appoints CT Corporation System as its authorized agent (the “Authorized
Agent”) upon whom process may be served in any suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
herein which may be instituted in any State or U.S. federal court in The City of
New York and County of New York, by any Holder or Initial Purchaser, the
directors, officers, employees, Affiliates and agents of any Holder or Initial
Purchaser, or by any person who controls any Holder or Initial Purchaser, and
expressly accepts the non-exclusive jurisdiction of any such court in respect of
any such suit, action or proceeding.

 

22



--------------------------------------------------------------------------------



 



The Company hereby represents and warrants that the Authorized Agent has
accepted such appointment and has agreed to act as said agent for service of
process, and the Company agrees to take any and all action, including the filing
of any and all documents that may be necessary to continue such appointment in
full force and effect as aforesaid. Service of process upon the Authorized Agent
shall be deemed, in every respect, effective service of process upon the
Company. The Company further agrees to take any and all action, including the
execution and filing of any and all such documents and instruments, as may be
necessary to continue such designation and appointment in full force and effect
so long as any of the Securities shall be outstanding. To the extent that the
Company may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, it hereby irrevocably waives such immunity in respect of this
Agreement, to the fullest extent permitted by law. Notwithstanding the
foregoing, any action arising out of or based upon this Agreement may be
instituted by any Holder or Initial Purchaser, the directors, officers,
employees, Affiliates and agents of any Holder or Initial Purchaser, or by any
Person who controls any Holder or Initial Purchaser, in any court of competent
jurisdiction.
(i) Notes Held by the Company or Their Affiliates. Whenever the consent or
approval of Holders of a specified percentage of Transfer Restricted Securities
is required hereunder, Transfer Restricted Securities held by the Company or its
Affiliates (other than subsequent Holders if such subsequent Holders are deemed
to be Affiliates solely by reason of their holding of such Transfer Restricted
Securities) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage.
(j) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
(k) Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.
(l) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby, it being intended that all of the rights
and privileges of the parties shall be enforceable to the fullest extent
permitted by law.
(m) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Transfer Restricted Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

23



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            GMX RESOURCES INC.
      By:   /s/ Ken L. Kenworthy, Jr.       Name:   Ken L. Kenworthy, Jr.       
Title:   President and Chief Executive Officer        JEFFERIES & COMPANY, INC.
      By:   /s/ J. David Lucke       Name: J. David Lucke       Title: Managing
Director    

 

